COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-13-00284-CV


WILLIE JACKSON                                                        APPELLANT

                                        V.

THE STATE OF TEXAS                                                       STATE


                                     ----------

          FROM THE 213TH DISTRICT COURT OF TARRANT COUNTY

                                     ----------

                         MEMORANDUM OPINION1

                                     ----------

      In a single issue, pro se Appellant Willie Jackson complains that he was

denied procedural due process in connection with a court order directing prison

officials to withdraw $350 from his inmate account. We will affirm.

      Jackson entered an open plea of guilty in October 2012 to possession of a

controlled substance. The trial court sentenced him to four years’ confinement


      1
       See Tex. R. App. P. 47.4.
but suspended imposition of the sentence and placed him on community

supervision for four years. In February 2013, the State filed a petition to revoke

Jackson’s community supervision, alleging that he had violated several terms

and conditions of his supervision. On March 13, 2013, the trial court signed a

judgment revoking Jackson’s community supervision and sentencing him to two

years’ confinement.2 A Bill of Cost from the Tarrant County District Clerk was

attached to the judgment and provided that Jackson owed reparations, or

“Probation Fees,” in the amount of $350. Consistent with the Bill of Cost, the

judgment required Jackson to pay reparations in the amount of $350.              A

March 13, 2013 order, which was incorporated into the judgment, directed the

Texas Department of Criminal Justice (TDCJ), pursuant to government code

section 501.014, to withdraw $350 from Jackson’s account (according to a

particular payment plan) and to forward the money to the Tarrant County District

Clerk as payment for the reparations that he owes.

      In July 2013, Jackson filed a “Motion to Dissolve Writ,” arguing that his due

process rights had been violated because “garnishment proceedings” were

commenced and funds were withdrawn from his inmate account before he was

notified of, and had an opportunity to contest, the order to withdraw funds. The

trial court denied the motion.




      2
       The judgment reflects that the sentence was imposed on March 8, 2013.


                                        2
      “In all revocations of a suspension of the imposition of a sentence the

judge shall enter the restitution or reparation due and owing on the date of the

revocation.” Tex. Code Crim. Proc. Ann. art. 42.03, § 2(b) (West Supp. 2013).

Further, “[o]n notification by a court, the department shall withdraw from an

inmate’s account any amount the inmate is ordered to pay by order of the court

under this subsection.” Tex. Gov’t Code Ann. § 501.014(e) (West 2012).

      Here, the trial court complied with the code of criminal procedure by

including the amount of reparations owed by Jackson in the judgment revoking

his community supervision, and TDCJ followed through with the trial court’s

section 501.014 order and withdrew funds from Jackson’s inmate account.

Jackson, however, argues that he was denied his procedural due process rights

to notice and an opportunity to be heard3 because he did not learn about the

order to withdraw funds from his inmate account until several months after it had

been signed and because he did not have an opportunity to contest the order

before funds were withdrawn from his account. The State directs us to Harrell v.

State, 286 S.W.3d 315 (Tex. 2009), a case in which the supreme court

considered what process is due an inmate when a government code section

501.014(e) order is issued, and responds that Jackson’s due process rights were

not violated.




      3
       See U.S. Const. amend. XIV, § 2; Tex. Const. art. I, § 19.


                                        3
      Walter Harrell pleaded guilty to drug offenses in 1997 and 2003, and in

2006, the convicting court issued orders directing TDCJ to withdraw $748 from

Harrell’s inmate account to pay for court costs and appointed-counsel fees

related to the earlier proceedings. Id. at 317. The court sent Harrell copies of its

withdrawal orders, and Harrell moved to rescind them on the grounds that he

was denied due process. Id. The trial court denied Harrell’s motion, and the

court of appeals dismissed for want of jurisdiction. Id. After clarifying that it had

jurisdiction over the civil matter, the supreme court observed that prisoners like

Harrell have a property interest in their inmate accounts, and it proceeded to

balance the three factors announced by the United States Supreme Court in

Mathews v. Eldridge, 424 U.S. 319, 335, 96 S. Ct. 893, 903 (1976), to determine

what amount of process Harrell was due. Harrell, 286 S.W.3d at 317‒21. The

supreme court held that due process entitles an inmate to receive notice and an

opportunity to be heard—“but neither need occur before the funds are

withdrawn.”    Id. at 321.    Indeed, “[t]he Constitution does not require pre-

withdrawal notice or a comprehensive civil garnishment proceeding.” Id. The

supreme court rendered judgment affirming the trial court’s order denying

Harrell’s motion.

      Here, the order directing TDCJ to withdraw funds from Jackson’s inmate

account was entered on the same day that the trial court signed the judgment

revoking Jackson’s community supervision and was incorporated into the

judgment. Even if Jackson was unaware of the contents of his own judgment of


                                         4
conviction and did not have notice of the section 501.014(e) order at that time, he

obviously received notice of the order at a later date because he filed a motion to

dissolve it, which the trial court considered and denied.           Jackson’s primary

complaint is that he neither had notice of the withdrawal order nor an opportunity

to contest it until after funds were withdrawn from his inmate account, but “due

process is satisfied if the inmate receives notice and the opportunity to be heard

after funds are withdrawn.” Id. at 316 (emphasis added). Because Jackson had,

at a minimum, post-withdrawal notice of the withdrawal order and a hearing, he

received all that due process requires. See id. at 321; see also Slaven v. State,

Nos. 02-11-00297-CV, 02-11-00300-CV, 02-11-00303-CV, 02-11-00298-CV, 02-

11-00301-CV, 02-11-00304-CV, 02-11-00299-CV, 02-11-00302-CV, 02-11-

00305-CV, 2012 WL 5535603, at *2 (Tex. App.—Fort Worth Nov. 15, 2012, no

pet.) (mem. op.) (reasoning similarly). Accordingly, we overrule Jackson’s only

issue and affirm the trial court’s order denying Jackson’s motion to dissolve the

withdrawal order.



                                                   /s/ Bill Meier

                                                   BILL MEIER
                                                   JUSTICE

PANEL: LIVINGSTON, C.J.; DAUPHINOT and MEIER, JJ.

DELIVERED: June 5, 2014




                                        5